[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                  FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                               No. 04-16668                  August 30, 2005
                           Non-Argument Calendar          THOMAS K. KAHN
                                                               CLERK

                    D.C. Docket No. 04-20305-CR-JEM


UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

     versus


JORGE MORENO,

                                                      Defendant-Appellant.



                 Appeal from the United States District Court
                     for the Southern District of Florida


                              (August 30, 2005)

Before EDMONDSON, Chief Judge, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Sheryl Joyce Lowenthal, appointed counsel for Jorge Moreno in this direct
criminal appeal, has moved to withdraw and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the record reveals no

issues of arguable merit, counsel’s motion to withdraw is GRANTED, and

Moreno’s convictions and sentences are AFFIRMED.




                                          2